Citation Nr: 0614760	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, to include as a manifestation of an 
undiagnosed illness.  

2.  Entitlement to service connection for a sleep disorder, 
to include as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for muscle pain, to 
include as a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for fatigue, to include 
as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for a skin disorder, to 
include as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for rectal bleeding, to 
include as a manifestation of an undiagnosed illness.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
January 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  Competent medical evidence does not show a current 
diagnosis of a GI disorder.  

2.  Competent medical evidence does not show a current 
diagnosis of sleep disorder.  

3.  Competent medical evidence does not show a current 
diagnosis of a disorder manifested by muscle pain.  

4.  Competent medical evidence does not show a current 
diagnosis of a disorder manifested by fatigue.  

5.  Competent medical evidence does not show a current 
diagnosis of a skin disorder.  

6.  Competent medical evidence does not show a current 
diagnosis of headaches.  

7.  Competent medical evidence does not show a current 
diagnosis of rectal bleeding.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a GI disorder, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).  

2.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).  

3.  Entitlement to service connection for muscle pain, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 
5103, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).  

4.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness, is not established.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 5103, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).  

5.  Entitlement to service connection for a skin disorder , 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).  

6.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).  

7.  Entitlement to service connection for rectal bleeding, 
including as due to an undiagnosed illness, is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5102, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that a letter regarding these 
requirements was sent to the claimant in June 2003, prior to 
the August 2003 rating decision which denied service 
connection for the claims on appeal.  The claimant submitted 
a notice of disagreement with that decision, and this appeal 
ensued.  He was issued a SOC in May 2004 which also included 
discussion and recitation of the duty to notify and assist 
regulations.  Specifically, these documents notified him that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the claimant.  VA made all reasonable efforts to assist 
him in the development of the claim and notified her of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
for the conditions on appeal, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for these disabilities.  
Despite the inadequate notice provided to the claimant on 
these latter two elements, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  Based on 
the Board decision below, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record is sufficient to make a 
decision without obtaining VA examinations in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims entitlement to service connection for a GI 
disorder, a sleep disorder, muscle pain, fatigue, a skin 
disorder, headaches, and rectal bleeding.  Primarily, he 
attributes these conditions to an undiagnosed illness, and he 
claims that he had service in the Persian Gulf between 1988 
and 1992.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) If 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As noted earlier, review of service documents show that the 
veteran served on active duty from December 1987 to January 
1992.  It is also noted that his military service included 
time aboard the U.S.S. Waddell.  While the veteran asserts 
that he was in the Persian Gulf and Oman between the dates of 
May 1988 and January 1992, this is not verified by service 
documents.  In fact, his DD Form 214 shows that he had no 
foreign service and does not reflect that he was awarded the 
common awards or medals that are associated with service in 
this theater of operations.  

Service medical records are negative for complaints of, 
findings, diagnoses, or treatment for any of these 
conditions.  Similarly, post service documents do not reflect 
treatment for such disabilities.  The post service private 
records essentially show treatment for psychiatric 
symptomatology.  

The salient point to be made in this case is that there is no 
medical or other objective evidence of the existence of the 
following conditions: a GI disorder, a sleep disorder, a 
disorder manifested by muscle pain or fatigue, a skin 
disorder, headaches, or rectal bleeding.  Although the 
veteran has reported that he has suffered from these 
conditions since military service, no objective findings of 
these disabilities are shown in the evidence of record.  In 
the absence of competent evidence of current disabilities, 
there is no basis for service connection to be granted.  

Moreover, it is noted that while the veteran claims service 
in the Persian Gulf theater, the documents of record do not 
corroborate this.  However, even if the Board assumes that 
such service could be verified, the claims would be denied in 
that there is no objective medical evidence of record to show 
that any of the claimed medical problems currently exist.  
And, as indicated above, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Gilpin; Brammer, supra.  

For these reasons, the claims for service connection for a GI 
disorder, a sleep disorder, muscle pain, fatigue, a skin 
disorder, headaches, or rectal bleeding, to include as due to 
undiagnosed illness, must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a GI disorder, to 
include as a manifestation of an undiagnosed illness, is 
denied.  

Entitlement to service connection for a sleep disorder, to 
include as a manifestation of an undiagnosed illness, is 
denied.  

Entitlement to service connection for muscle pain, to include 
as a manifestation of an undiagnosed illness, is denied.  

Entitlement to service connection for fatigue, to include as 
a manifestation of an undiagnosed illness, is denied.  

Entitlement to service connection for a skin disorder, to 
include as a manifestation of an undiagnosed illness, is 
denied.  

Entitlement to service connection for headaches, to include 
as a manifestation of an undiagnosed illness, is denied.  

Entitlement to service connection for rectal bleeding, to 
include as a manifestation of an undiagnosed illness, is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


